Citation Nr: 0312646	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic head injury 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a relative


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1994 to November 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for chronic head 
injury residuals and denied the claim.  In February 2000, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  In September 2000, the Board determined 
that the veteran had submitted a well-grounded claim of 
entitlement to service connection for chronic head injury 
residuals and remanded the veteran's claim to the RO for 
additional development of the record.  

In September 2002, the veteran was afforded an additional 
hearing before the undersigned Veterans Law Judge.  In 
November 2002, the Board determined that additional 
development of the record was required.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

In November 2002, the Board determined that additional 
development of the record was needed.  In February 2003, the 
veteran was afforded a VA examination for compensation 
purposes.  The report of the examination has been 
incorporated into the record.  In March 2003, additional 
private clinical documentation was incorporated into the 
record.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 
The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for chronic head injury 
residuals.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on her claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and her representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


